DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 states that the photoinitiator is “2,4,6-trimethylbenzoyl diphenyl phosphine” wherein it is believed that applicant intended 2,4,6-trimethylbenzoyl diphenyl phosphine oxide.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that R1 is a methyl group. However, formula 1 contains several R1 variables and it is, therefore, unclear as to whether all R1 groups are meant to be limited to a methyl group or, if not, which variable is meant to be limited.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fontein et al (US 2016/0128909) in view of Mayumi et al (KR 1020160073378) and as evidenced by hybrid plastics (https://hybridplastics.com/product/ma0735-methacryl-poss-cage-mixture/, April 26, 2016).
With regards to claims 1, 2, and 5, Fontein teaches a free-radically curable composition (reading on photocurable) (abstract) that contains cage-type polysiloxanes (abstract) having the following formula:

    PNG
    media_image1.png
    248
    269
    media_image1.png
    Greyscale

(0098 and 0219 examples Polysiloxane I) (reading on formula 1) as hybrid plastics states is a liquid at room temperature, a multifunctional (meth)acrylate monomer (0123) (known in the art to act as a crosslinking agent), and photoinitiators (0195).
	Fontein does not teach the addition of a silicone resin.
	Mayumi teaches a UV curable organopolysiloxane composition (title) that uses an acrylic modified UV-curing silicone resin (page 1) having the following format:

    PNG
    media_image2.png
    434
    1446
    media_image2.png
    Greyscale

(page 3) and teaches the motivation for using this resin to be because it stably reinforces the cured product (page 3).  Fontein and Mayumi are analogous in the art of curable polysiloxane compounds.  In light of the discussion above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the resin of Mayumi to the composition of Fontein, thereby obtaining the present invention.
With regards to claim 3, Fontein teaches the cage like polysiloxane to have methacryl groups, as shown above in the figure (0098).
With regards to claim 4, Fontein teaches the amount of methacrylate in the polysiloxane to be 2 to 4 equivalents (0107).
With regards to claim 9, Fontein teaches the photoinitiator to include (2,4,6-trimethylbenzoyl)phosphine oxide (0191).
With regards to claim 10, Fontein is silent on the light transmittance of the composition.  However, generally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the light transmittance of the cured product in order to achieve the desired amount of light able to pass through the material without the material reflecting or absorbing it.
With regards to claims 15 and 16, Fontein teaches the composition to be used for dental products (abstract) such as dental moldings (0010) such as orthodontic products (0010).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fontein et al (US 2016/0128909) in view of Mayumi et al (KR 1020160073378) and as evidenced by hybrid plastics (https://hybridplastics.com/product/ma0735-methacryl-poss-cage-mixture/, April 26, 2016) as applied to claim 1 above, and further in view of Hong et al (KR 1020110036340).
With regards to claims 6-8, the disclosure of Fontein in view of Mayumi and evidenced by hybrid plastics is adequately set forth in paragraph 6 above and is herein incorporated by reference.
Fontein does not teach the crosslinking agent to be the claimed compound.
Hong teaches a composition having the following compound:

    PNG
    media_image3.png
    156
    308
    media_image3.png
    Greyscale

(page 3) which is triallyl isocyanurate.  Hong teaches the motivation for using this compound to be because it causes a crosslinking reaction by electron beam irradiation which improves the impact resistance properties of the composition.  In light of the above discussion, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the crosslinking agent of Hong as the crosslinking agent of Fontein, thereby obtaining the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763